
	
		II
		111th CONGRESS
		1st Session
		S. 51
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  recognize the United States Military Cancer Institute as an establishment
		  within the Uniformed Services University of the Health Sciences, to require the
		  Institute to promote the health of members of the Armed Forces and their
		  dependents by enhancing cancer research and treatment, to provide for a study
		  of the epidemiological causes of cancer among various ethnic groups for cancer
		  prevention and early detection efforts, and for other
		  purposes.
	
	
		1.The United States Military Cancer
			 Institute
			(a)EstablishmentChapter 104 of title 10, United States
			 Code, is amended by adding at the end the following new section:
				
					2118.United States
				Military Cancer Institute
						(a)Establishment(1)There is a United States Military Cancer
				Institute in the University. The Director of the United States Military Cancer
				Institute is the head of the Institute.
							(2)The Institute is composed of clinical and
				basic scientists in the Department of Defense who have an expertise in
				research, patient care, and education relating to oncology and who meet
				applicable criteria for participation in the Institute.
							(3)The components of the Institute include
				military treatment and research facilities that meet applicable criteria and
				are designated as affiliates of the Institute.
							(b)Research(1)The Director of the United States Military
				Cancer Institute shall carry out research studies on the following:
								(A)The epidemiological features of cancer,
				including assessments of the carcinogenic effect of genetic and environmental
				factors, and of disparities in health, inherent or common among populations of
				various ethnic origins.
								(B)The prevention and early detection of
				cancer.
								(C)Basic, translational, and clinical
				investigation matters relating to the matters described in subparagraphs (A)
				and (B).
								(2)The research studies under paragraph (1)
				shall include complementary research on oncologic nursing.
							(c)Collaborative ResearchThe Director of the United States Military
				Cancer Institute shall carry out the research studies under subsection (b) in
				collaboration with other cancer research organizations and entities selected by
				the Institute for purposes of the research studies.
						(d)Annual Report(1)Promptly after the end of each fiscal year,
				the Director of the United States Military Cancer Institute shall submit to the
				President of the University a report on the results of the research studies
				carried out under subsection (b).
							(2)Not later than 60 days after receiving the
				annual report under paragraph (1), the President of the University shall
				transmit such report to the Secretary of Defense and to
				Congress.
							.
			(b)Clerical AmendmentThe table of sections at the beginning of
			 chapter 104 of such title is amended by adding at the end the following new
			 item:
				
					
						2118. United States Military
				Cancer
				Institute.
					
					.
			
